Citation Nr: 0814104	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  94-20 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from August 1969 to July 1971.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1993 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran testified at a personal hearing at the RO in May 
1995.  The Board remanded the case in April 1996, May 1997, 
May 1999, and December 2004, in attempts variously to verify 
reported stressors and obtain evidence to support the claim.  
The Board in an April 2007 decision denied the claim.  
However, the veteran appealed that decision, and the United 
States Court of Appeals for Veterans Claims (Court) by a 
December 2007 Order approved the Secretary's motion to vacate 
the April 2007 Board decision, and to remand the case to 
comply with Court precedent regarding recognition of 
stressors and development of PTSD service connection claims.  

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant when further action is required.


REMAND

Under the applicable regulation, service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2007).  

VA treatment records, including particularly those in 1993, 
include treatment for several psychiatric difficulties, with 
diagnoses of organic mood disorder, PTSD, and history of 
alcohol dependence.  Upon remand examination, the examiner 
must address the etiology of any current psychiatric disorder 
as potentially related to service.  With regard to claimed 
PTSD, the remaining questions are whether a confirmed in-
service stressor may be presumed based upon exposure to or 
involvement in combat, or may be established by the evidence, 
which may be medically found to be causative of the veteran's 
PTSD.  

The veteran's DD Form 214 does not indicate any foreign 
service, but his personnel records show that he served in 
Vietnam from February 21, 1970, to February 20, 1971.  His 
military occupational specialty was equipment storage 
specialist.  He received the National Defense Service Medal, 
the Vietnam Service Medal, and an Army Commendation Medal for 
meritorious achievement.  There is no indication that he 
received any combat badges or that he sustained any combat 
wounds.

The veteran has submitted numerous statements concerning his 
alleged in-service stressors, to include his RO hearing 
testimony. He stated that he had functioned as a guard, a 
driver, and member of a depot inspection team.  He reported 
being stationed at the Qui Nhon and Long My military 
installations.  He reported that he was subjected to sniper 
and sapper fire and periodic mortar attacks, and had 
witnessed the traumatic deaths of American soldiers. He said 
that while at Long My he was guarding the ammunition depot 
one night when two Viet Cong sappers attempted to penetrate 
the wire perimeter.  He said he shot them, and was there the 
following morning when their mutilated bodies were recovered.  
He also reported a "fragging" (an attack on an individual 
by a fellow soldier) incident at the Long My barracks, in 
which a black sergeant, known as "Action" Jackson, was 
either killed or injured by a white soldier (he stated that 
he did not know the extent of the injuries, only that the 
victim was medically evacuated).  He said that he was 
assigned as a guard to escort the perpetrator to the Long 
Binh jail.  He indicated that these incidents had resulted in 
his PTSD symptoms of flashbacks, nightmares, intrusive 
recollections, self-isolation, lack of trust, and guilt.

The RO attempted to verify these incidents. Regarding the 
incident in which two Viet Cong sappers were killed, the U.S. 
Army and Joint Services Records Research Center (JSRRC) 
(formerly the U.S. Armed Services Center for Unit Records 
Research) conducted as thorough a search as was possible with 
the information provided. While the U.S. Army Support Command 
at Qui Nhon showed that the Long My installation had 
sustained four incidents of sniper fire during the applicable 
time period, there was no documentation that two Viet Cong 
soldiers had been killed on the perimeter.  The Operational 
Reports - Lessons Learned stated that contact with the enemy 
for the command as a whole was "light."  Sniper fire had 
occurred roughly once a month, and between February and April 
1970 there had been two incidents of indirect fire, involving 
a company other than the veteran's.  Therefore, the incident 
described by the veteran - of his having killed two Viet Cong 
sappers - could not be verified.  Regarding his service as a 
whole, any combat with the enemy has yet to be verified.  

As to the "fragging" incident, which reportedly occurred at 
the veteran's barracks at the Long My Depot with the 1st 
Logistics Command, the JSRRC stated that further detail from 
the veteran would be needed to attempt any verification.  The 
JSRRC indicated in June 2006 that several individuals with 
the name "Jackson" had been wounded or killed between 
February 1970 and February 1971.  In July 2006, the RO sent 
correspondence to the veteran requesting that he provide more 
detailed information concerning this incident, such as the 
full name of the injured soldier, the month in which the 
incident occurred, and the individual's unit designation down 
to the company level.  No response was received from the 
veteran.  Thus, absent clear and sufficiently specific 
information, this reported stressor also could not be 
verified.

As noted, the veteran also stated that he had witnessed the 
traumatic deaths of American soldiers.  However, he provided 
no specific details about these incidents that would be 
capable of substantiation.

Since there is no objective evidence (or independent 
corroboration) that the veteran was engaged in combat with 
the enemy, which has been defined as participation in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality (see VAOPGCPREC 12-99), 
the reported stressors must be corroborated by service 
records or other credible sources.  See Moreau v. Brown, 
9 Vet. App. 389 (1996); aff'd, 124 F.3d 228 (Fed. Cir. 1997). 

The sole corroborated potential stressors in this case are 
the confirmed sniper attacks on the installation where the 
veteran was stationed.  The Court has clarified that it is 
error for the Board to require confirmation of a veteran's 
personal participation in stressors affecting his unit.  
Sizemore v. Principi, 18 Vet. App. 264, 270 (2004); Pentecost 
v. Principi, 16 Vet. App. 124, 128 (2002).  In Pentecost, the 
veteran was assigned to a unit that was at a documented 
location at the time of a documented enemy rocket attack.  
The location in Pentecost was Da Nang, a large military base.  
Id.  Hence, it would appear that personal proximity to sniper 
fire is not required for the sniper fire on a veteran's 
installation of stationing to serve as a potential stressor 
to support a diagnosis of PTSD.  The question thus becomes 
whether the confirmed incident in fact was a stressor for the 
veteran causative of his PTSD, as opposed to merely a 
potential stressor.  That is ultimately a medical question to 
be addressed by examination.  See Cohen v. Brown, 10 Vet. 
App. 128 (1997). 

The veteran has not been afforded a VA examination to address 
the question of whether current PTSD may be causally 
attributed to this confirmed potential stressor.  Remand is 
required because the evidentiary record indicates the 
possibility of  a link between service and current PTSD.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. For the remanded claim, the RO should 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and its implementing regulations, to include 
advising the veteran of the evidence necessary 
to substantiate his claim, as well as what 
evidence he is to provide and what evidence VA 
will attempt to obtain in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), and subsequent judicial authority, see 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

2.  Thereafter, afford the veteran a VA 
psychiatric examination to address the nature 
and etiology of any current psychiatric 
disorder, to include PTSD.  The claims folders 
must be available to the examiner for review 
in conjunction with the examination.  Any 
indicated, non-invasive tests should be 
conducted, to include psychological testing.  
The examiner should address the following:

a.  What current psychiatric disorders are 
present (meeting prescribed criteria under 
the DSM)?  

b.  For each disorder identified, is it at 
least as likely as not that the disorder 
developed in service, is causally related 
to an injury or disease in service, or is 
otherwise causally related to the veteran's 
period of service from August 1969 to July 
1971, or (alternatively) is such a 
relationship to service unlikely?  In 
answering this question, the examiner 
should note and address records of medical 
treatment in service, post-service 
psychiatric treatment records, records of 
substance abuse after service (and the 
associated question of whether the veteran 
was self-medicating for psychiatric 
illness), and psychiatric evaluations after 
service.  

c.  With regard to the veteran's claim for 
service connection for PTSD, the examiner 
must first address whether PTSD is present, 
including based on examination and review 
of the numerous treatment records bearing 
that diagnosis.  If the examiner diagnoses 
PTSD, the examiner should then address 
whether it is at least as likely as not 
that the PTSD is causally related to the 
sole corroborated potential stressor in 
this case: that the Long My, Vietnam, 
installation sustained four incidents of 
sniper fire the while the veteran was 
attached to the US Army Support Command 
(USASC-QN) and while that command was 
located at Long My, with that sniper fire 
having occurred over an extended period, as 
indicated by Operation Reports - Lessons 
Learned stating that contact with the enemy 
over the period was "light", with sniper 
fire occurring roughly once per month, and 
with two of these incidents being indirect 
fire, involving a company other than the 
veteran's.  The examiner should also 
consider that the veteran has alleged a 
number of other in-service stressors but 
with insufficient detail to allow for 
corroboration, or with corroboration 
otherwise not possible.  In providing an 
opinion as to whether current PTSD is 
causally related to service, the examiner 
cannot rely on these uncorroborated 
stressors, as this is prohibited by 
regulation.  38 C.F.R. § 3.304(f).  

d.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

e.  The examiner should provide complete 
explanations for his/her opinions.

5.  Thereafter, a RO should readjudicate the 
remanded claim de novo.  If the benefit sought 
is not granted to the veteran's satisfaction, 
the veteran and his representative should be 
provided with a supplemental statement of the 
case and afforded the appropriate opportunity 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


